Case 2:20-cv-02291-DOC-KES Document 101-1 Filed 05/12/20 Page 1 of 4 Page ID
                                 #:1310




         EXHIBIT A
                                  Case 2:20-cv-02291-DOC-KES Document 101-1 Filed 05/12/20 Page 2 of 4 Page ID
                                                                                                          Prepared by CEO Asset Management
                                                                   #:1311
                                                                                                                                                                                April 20, 2020

                                                                      Interim Housing Projects Underway
 A       B                                 C                                        D                 E              F                              G
                                                                                                  Estimated
                                                                               Property           Number of      Homeless
No SD          Project Name                                                   Ownership              Beds   Population Served Status
 1       1     Basset Park Gym Replacement                                       Private             TBD    Single adults     CEO contacting owner of Ramada by Wyndham
               510 Vineland Ave, Bassett, CA 91746                                                                            1089 Santa Anita Avenue, South El Monte 91733

 2       1     City of Montebello ‐ Chevron Site                                 Private              TBD         Single adults           County exploring partnership with City of
               300 San Gabriel Blvd., Rosemead 91770                                                                                      Montebello and Chevon for use of site in
                                                                                                                                          unincorporated area.
 3       1     Crocker Interim Housing                                           Private              200         Single adults and       DPW assessing minimum life safety requirements
               322 Crocker Street, LA 90013                                                                       safe parking

 4       1     Medford Interim Housing                                           Private              300         Family                  DPW assessing minimum life safety requirements
               4000 Medford Street, LA 90063


 5       1     Santa Fe Dam ‐ Lario Park Safe Sleep                          Army Corps of            200         Single adults           County discussing with Congressional delegation
               Intersection of Huntington Drive and San Gabriel                Engineers
               River

 6       1     Vignes Interim Housing                                          LA County           90 to 500      Single adults           DPW assessing multiple modular products for
               1060 N. Vignes Street, LA 90012                                                                                            high density use.

 7       1     Whittier Narrows Recreation Area Northwest                    Army Corps of            TBD         Single adults           Identifying site
               Quadrant (ACOE) Interim Housing                                 Engineers
               1700 Loma Ave, South El Monte, CA 91733

 8       2     Alondra Park                                                      County               TBD         Single adults           Identifying site
               3353 Redondo Beach Blvd., Lawndale 90260


 9       2     Athens Park                                                       County               TBD         Single adults           Identifying site
               12603 S Broadway, Los Angeles, CA 90061




H:\ASSET_MANAGEMENT\MASTER PLAN UNIT\Homeless Initiative\CEO Status Reports\Interim Housing Projects Underway\Interim Housing Projects Status.xlsx                                      1 of 3
                                  Case 2:20-cv-02291-DOC-KES Document 101-1 Filed 05/12/20 Page 3 of 4 Page ID
                                                                                                          Prepared by CEO Asset Management
                                                                   #:1312
                                                                                                                                                                              April 20, 2020

                                                                      Interim Housing Projects Underway
 A       B                                 C                                        D                 E              F                                G
                                                                                                  Estimated
                                                                               Property           Number of     Homeless
No SD          Project Name                                                   Ownership              Beds   Population Served Status
 10      2     Caltrans Sites in Marina Del Rey                                   State              TBD    Safe parking      County discussing with Caltrans
               13198 Mindanao Way, Marina Del Rey 90292


 11      3     Malibu Courthouse Interim Housing                             LA County and          12 to 15      Single adults           Developing concept design and cost estimate
               23525 Civic Center Way, Malibu 90265                        Judicial Council of
                                                                               California

 12      3     Oxnard Interim Housing For RVs                                Army Corps of           12 RVs       Safe parking            Developing concept design and cost estimate
               15380 Oxnard Street, Van Nuys 91411                             Engineers


 13      4     Los Padrinos Juvenile Hall High Density Housing                 LA County              TBD         Family, veterans, Identifying site
               7285 Quill Drive, Downey 90242                                                                     and transitional
                                                                                                                  age youth women
 14      4     Los Padrinos Juvenile Hall Interim Housing For                  LA County               20         Transitional age        Developing concept design and cost estimate
               Transitional Age Youth (TAY)                                                                       youth
               7285 Quill Drive, Downey 90242

 15      4     Metropolitan State Hospital Interim Housing                        State               TBD         Single adults           Developing concept design and cost estimate
               11401 Bloomfield Avenue, Norwalk 90650


 16      4     Probation Office For Interim Housing                            LA County            10 to 13      Single adults           Developing concept design and cost estimate
               7639 Painter Avenue, Whittier 90602


 17      4     Rancho Los Amigos Building 600 Interim Housing                  LA County               40         Single adults           Design
               7601 Imperial Hwy, Downey, CA 90242


 18      4     Rancho Los Amigos North and South Campus                        LA County              TBD         Single adults           Identifying site
               Interim High Density Housing
               7601 Imperial Hwy, Downey, CA 90242




H:\ASSET_MANAGEMENT\MASTER PLAN UNIT\Homeless Initiative\CEO Status Reports\Interim Housing Projects Underway\Interim Housing Projects Status.xlsx                                      2 of 3
                                  Case 2:20-cv-02291-DOC-KES Document 101-1 Filed 05/12/20 Page 4 of 4 Page ID
                                                                                                          Prepared by CEO Asset Management
                                                                   #:1313
                                                                                                                                                                              April 20, 2020

                                                                      Interim Housing Projects Underway
 A       B                                  C                                       D                  E            F                                               G
                                                                                                  Estimated
                                                                               Property           Number of    Homeless
No SD          Project Name                                                   Ownership              Beds   Population Served Status
 19      4     California Travel Trailers                                          TBD                40    Family            Identifying site



 20      4     Caltrans Site For Safe Parking                                     State               TBD         Safe parking            County discussing with Caltrans
               14960 Carmenita Road, Norwalk (Vacant Land)


 21      4     Caltrans Site For Safe Parking                                     State               TBD         Safe parking            County discussing with Caltrans
               12901 Norwalk Blvd. Norwalk (Vacant Land)


 22      5     Peck Water Conservation Park Interim Housing                 LA County Flood            40         Single adults           County assessing site feasibility
               5401 N Peck Rd, Arcadia, CA 91006                             Control District


 23 1 and 5 Caltrans 710 Freeway Homes                                            State                TBD        Family                  County discussing with Caltrans
            Various locations in El Sereno and Pasadena


 24            Metro Sites                                                       Metro                TBD         TBD                     County discussing with Metro
               Various locations in LA County




H:\ASSET_MANAGEMENT\MASTER PLAN UNIT\Homeless Initiative\CEO Status Reports\Interim Housing Projects Underway\Interim Housing Projects Status.xlsx                                    3 of 3
